Title: II. James Madison’s Remarks on the Draft, 25 October 1804
From: Madison, James
To: Jefferson, Thomas


                  
                     [25 Oct. 1804]
                  
                  
                     
                        (a)
                        and which have been encreased by peculiar circumstances in the W. Indn Seas; yet in the more distant channels at least of our trade, 
                     
                     
                        b.
                        The act authorizes &c provisionally at least—a port &c without the limits of the U.S. The words in [ ] may be left out.
                     
                     
                        c—
                        [on the part of Spain—]
                     
                     
                        d.
                        [proper to suspend] will according better with the case—as the 6th art. is also made a ground of suspension.
                     
                     
                        e
                        may reasonably be expected to replace the Spanish Govt. in the disposition which originally concurred in the Convention
                     
                     
                        f
                        [manifestations]—
                     
                     
                        g
                        [on proper]—quer if the last circumstance may not be omitted in so general a paragraph—and left either to be includd in some particular message—or taken up on informl. suggestion
                     
                     
                        h—
                        quer here as above
                     
                     
                        i
                        [effectual] is it not too strong
                     
                  
               